Citation Nr: 0026430	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar facet arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical arthritis.

4.  Entitlement to an initial compensable evaluation for 
traumatic spondylitis of the thoracic spine.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978 and from April 1981 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disorder is productive of full 
range of motion, without pain.

3.  There is x-ray evidence of facet arthritis at L5-S1; 
however, the veteran's lumbar spine disorder is productive of 
essentially full range of motion, without pain.

4.  There is x-ray evidence of moderate spurring in the 
cervical spine; however, the veteran's cervical spine 
disorder is productive of essentially full range of motion, 
without pain.

5.  There is x-ray evidence of anterior spurring in the lower 
thoracic spine; however, the veteran's thoracic spine 
disorder is productive of essentially full range of motion, 
without pain.

6.  There is no competent medical evidence of a nexus between 
any current right ankle disorder and service.

7.  There is no competent medical evidence of a current left 
knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1999).

4.  The criteria for an initial compensable evaluation for a 
thoracic spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5291 (1999).

5.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher initial evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher initial evaluations are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
with the claims in this case, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West. 12 
Vet. App 119 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  

B.  Factual background

In the appealed December 1997 rating decision, the RO granted 
service connection for a right knee disorder, a lumbar spine 
disorder, a cervical spine disorder, and a thoracic spine 
disorder.  Effective from August 1997, separate 10 percent 
evaluations were granted for each of these disorders except 
for the thoracic spine disorder, for which a noncompensable 
(zero percent) evaluation was assigned.

The RO based these evaluations on the results of a November 
1997 VA orthopedic examination, during which the veteran 
complained of knee and back pain.  The examination revealed 
full range of motion of the neck, without palpable spasm or 
pain.  The veteran complained of tenderness in the area 
around T1, but the examiner felt no palpable spasm in this 
area and found no other areas of pain (such as around T10 and 
L5).  There was full range of motion of the lumbar spine, 
specifically including full extension and lateral bending.  
The veteran was able to bend forward to bring his fingertips 
to within six inches of his toes without pain.  Additionally, 
there was full rotation throughout the thoracic spine.  An 
examination of the knees revealed full range of motion of 
both knees without pain, with no evidence of crepitus, 
effusion, or synovial thickening.  X-rays revealed moderate 
spurs at the neuroforamen at C5-C6 and C6-C7, particularly on 
the right; anterior spurs at the T9-T10 and T11-T12 vertebra; 
lumbar facet arthritis at L5-S1; and no knee abnormalities.  
The pertinent diagnoses were mild traumatic arthritis 
involving the right knee, confined to mild spurs on the edge 
of the joint with no significant loss of function; cervical 
arthritis, with facet spurs at C5-C6 and C6-C7; traumatic 
spondylitis at T9-T10 and T11-T12, noted on x-ray with no 
significant lumbar findings; and lumbar facet arthritis at 
L5-S1, with recurrent symptomatology.  The examiner further 
stated that there was mild restriction in activity in the 
veteran's work capacity and that the veteran should probably 
not do any lifting over 50 pounds on a permanent basis.

Also, subsequently received private chiropractic records, 
dated from August 1997 to February 1998, reflect treatment 
for soreness of the neck.  By January 1998, improvement was 
noted, although the veteran was seen for complaints in 
February 1998 after he scraped ice off of his car in a hurry.

During his November 1998 RO hearing, the veteran reported 
continued neck, back, and knee pain.  He stated that he was 
currently being treated by a chiropractor for back problems 
and informed the hearing officer that he would obtain records 
of such treatment.  The hearing officer informed the veteran 
that he had thirty days in which to submit the records, but 
no such records have been submitted to the RO to date.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

C.  Right knee disorder

The RO has evaluated the veteran's current right knee 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Under this section, arthritis 
due to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Board has considered all pertinent diagnostic criteria in 
considering whether an evaluation in excess of 10 percent is 
warranted for the veteran's right knee disorder.  However, 
there is no evidence of ankylosis of the right knee at a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); moderate recurrent 
subluxation or lateral instability (the criteria for a 20 
percent evaluation under Diagnostic Code 5257); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); limitation of 
flexion to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); or limitation of 
extension to 15 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5261).  There is also no 
evidence of both arthritis and instability of the right knee 
and, thus, no basis for separate ratings for such disorders.  
See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  Additionally, there is no evidence of 
painful motion or functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (1999).  

Overall, there is no schedular basis for an initial 
evaluation in excess of 10 percent for a right knee disorder.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for that disorder.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Lumbar spine disorder

The RO has assigned a 10 percent evaluation for the veteran's 
lumbar spine disorder under the criteria of Diagnostic Code 
5010, described above, and the Board has thus considered 
whether there is a basis for a higher evaluation for this 
disorder under other diagnostic criteria.  However, there is 
no evidence of a lumbar spine fracture (as would warrant 
application of Diagnostic Code 5285); favorable ankylosis of 
the lumbar spine (the criteria for a 40 percent evaluation 
under Diagnostic Code 5289); moderate limitation of motion of 
the lumbar spine (the criteria for a 20 percent evaluation 
under Diagnostic Code 5292); moderate intervertebral disc 
syndrome, with recurring attacks (the criteria for a 20 
percent evaluation under Diagnostic Code 5293); or 
lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position (the criteria for a 20 percent evaluation 
under Diagnostic Code 5295).  Rather, the veteran's November 
1997 VA orthopedic examination revealed an essentially 
asymptomatic low back, except for the abnormalities shown on 
x-ray, with no evidence of painful motion or functional loss 
due to pain.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 
4.45 (1999).

Overall, there is no schedular basis for an initial 
evaluation in excess of 10 percent for the veteran's 
lumbosacral spine disorder.  Therefore, the preponderance of 
the evidence is against the veteran's claim for that benefit.  
As the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991) 
regarding the resolution of doubt in the veteran's favor are 
not for application.  See Gilbert v. Derwinski, supra.

E.  Cervical spine disorder

The RO has assigned a 10 percent evaluation for the veteran's 
cervical spine disorder under the criteria of Diagnostic Code 
5010, described above, and the Board has thus considered 
whether there is a basis for a higher evaluation for this 
disorder under other diagnostic criteria.  However, there is 
no evidence of a cervical spine fracture (as would warrant 
application of Diagnostic Code 5285); favorable ankylosis of 
the cervical spine (the criteria for a 40 percent evaluation 
under Diagnostic Code 5287); moderate limitation of motion of 
the cervical spine (the criteria for a 20 percent evaluation 
under Diagnostic Code 5290); or moderate intervertebral disc 
syndrome, with recurring attacks (the criteria for a 20 
percent evaluation under Diagnostic Code 5293).  Rather, the 
veteran's November 1997 VA orthopedic examination revealed an 
essentially asymptomatic cervical spine, except for the 
abnormalities shown on x-ray, with no evidence of painful 
motion or functional loss due to pain.  See DeLuca v. Brown, 
supra; 38 C.F.R. §§ 4.40, 4.45 (1999).

Overall, there is no schedular basis for an initial 
evaluation in excess of 10 percent for the veteran's cervical 
spine disorder.  Therefore, the preponderance of the evidence 
is against the veteran's claim for that benefit.  As the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) regarding 
the resolution of doubt in the veteran's favor are not for 
application.  See Gilbert v. Derwinski, supra.

F.  Thoracic spine disorder

The RO has evaluated the veteran's thoracic spine disorder at 
the noncompensable rate under Diagnostic Code 5291.  Under 
this section, a noncompensable evaluation is warranted for 
slight limitation of motion of the thoracic spine, while a 10 
percent evaluation is in order for moderate or severe 
limitation of motion of the thoracic spine.  However, the 
veteran's November 1997 VA orthopedic examination revealed no 
limitation of motion of the thoracic spine and no evidence of 
painful motion or functional loss due to pain.  See DeLuca v. 
Brown, supra; 38 C.F.R. §§ 4.40, 4.45 (1999).  Indeed, the 
only pathology shown upon examination was the x-ray evidence 
of anterior spurs in the lower thoracic spine.  As such, 
there is no basis for a compensable evaluation under 
Diagnostic Code 5291.

The Board has thus considered other relevant diagnostic code 
sections.  However, there is no evidence of a thoracic spine 
fracture (as would warrant application of Diagnostic Code 
5285); favorable ankylosis of the thoracic spine (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5288); or mild intervertebral disc syndrome (the criteria for 
a 20 percent evaluation under Diagnostic Code 5293).  
Overall, there is no schedular basis for an initial 
compensable evaluation for the veteran's thoracic spine 
disorder.  Therefore, the preponderance of the evidence is 
against the veteran's claim for that benefit.  As the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) regarding 
the resolution of doubt in the veteran's favor are not for 
application.  See Gilbert v. Derwinski, supra.

G.  Conclusion

In reaching the above determinations, the Board finds that 
the evidence does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of service connection so as to warrant 
"staged" ratings due to a significant change in the levels 
of disability.  Rather, the symptomatology reported during 
the pendency of this appeal has remained essentially 
consistent, with the degrees of severity at all times fully 
contemplated by the assigned evaluations.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of higher ratings when he was originally evaluated by the VA.  
See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The veteran's service medical records reflect that, in 
September 1978, he was treated for a right ankle contusion, 
although x-rays revealed no evidence of a fracture.  In 
August 1991, the veteran was seen for "vague" right ankle 
pain.  An August 1991 bone scan revealed no evidence of 
abnormal activity involving the distal tibia, although there 
was evidence of increased accumulation of radiopharmaceutical 
involving the region of the posterior talus/os astragalus 
region.  A September 1991 bone scan revealed an abnormal area 
of increased uptake of radiopharmaceutical in the region of 
the right posterior tibiotalar joint.  However, the veteran's 
April 1997 separation examination report is negative for any 
right ankle symptomatology.  The veteran's November 1997 VA 
examination revealed full and painless range of motion of the 
right ankle, with no thickening or swelling of the ankle.  X-
rays did reveal a mild thickening of the cortex of the distal 
right tibia, with no evidence of an active lesion.  X-rays of 
the right ankle were reported to be normal.  The diagnoses 
included status following possible fracture involving the 
right ankle with no residual disability noted on examination 
or x-ray.  

In February 1977, the veteran was treated for complaints of 
left knee pain.  His April 1997 separation examination report 
is negative for any left knee pathology, as is the report of 
his November 1997 VA orthopedic examination.

In this case, there is no competent medical evidence of a 
nexus between any current right ankle disorder, assuming its 
existence, and service, and there is no competent medical 
evidence suggesting a current left knee disorder.  Indeed, 
the only evidence of record supporting the veteran's claims 
for service connection is the lay evidence of record, 
including the testimony from his November 1998 VA hearing.  
However, the veteran has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection, these 
claims must be denied as not well grounded.  In denying these 
claims as not well grounded, the Board has denied these 
claims on the same basis as did the RO.  Since the veteran's 
claims for service connection are not well grounded, the VA 
has no further duty to assist him in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d at 1467-68 
(Fed. Cir. 1997) ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a right knee disorder is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a lumbar spine disorder is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a cervical spine disorder is denied.

The claim of entitlement to an initial compensable evaluation 
for a thoracic spine disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right ankle disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left knee disorder is denied.


__________________________
S. L. KENNEDY
Veterans Law Judge
Board of Veterans' Appeals

 

